Citation Nr: 1549206	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  96-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a sinus/respiratory disability, to include chronic fatigue syndrome, as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Whether the reduction of the disability rating for undiagnosed illness manifest by fatigue from 60 percent to 20 percent effective October 23, 2012, was proper.

3.  Entitlement to an increased disability rating in excess of 40 percent for spondylosis and scoliosis of the lumbar spine.  

4.  Entitlement to an increased disability rating in excess of 30 percent for migraine headaches.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1990 to February 1993. 

This case originally came before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California, and Reno, Nevada, respectively, which denied service connection for a sinus condition.  The claim of service connection for a sinus/respiratory condition was reopened and remanded by the Board in December 2011.  The Veteran did not offer testimony in connection with that decision.  See Arneson v. Shinseki, 24 Vet. App. 379, 382 (2011).

Also on appeal is an August 2013 rating decision from which the Veteran appealed issues 2-5 listed on the title page.  The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Pertinent to issues 2-5 listed on the title page, the Veteran testified before the undersigned at a hearing at the RO in May 2015.      

The issue of entitlement to dependency benefits was raised at the May 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Board Hr'g Tr. 27-28.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for a sinus/respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not established that there was an actual improvement in the Veteran's fatigue reflected in an ability to function under the ordinary conditions of life and work.

2.  The Veteran's low back disability has not been manifest by a disability picture more nearly approximating unfavorable ankylosis of the entire spine or compensable neurologic impairments.  

3.  Throughout the appeal period, the Veteran's headache disability has been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4.  The Veteran's combined schedular disability rating throughout the appeal period has been 100 percent, and the evidence makes it more likely that no single disability alone renders him unemployable.  



CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the fatigue disability from 60 percent to 20 percent effective October 23, 2012, was not proper and is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7 (2015).

2.  The criteria for assignment of a disability rating in excess of 40 percent for spondylosis and scoliosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5242-5237 (2015).

3.  The criteria for assignment of a 50 percent disability rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).

4.  The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information, including in January 2009 and September 2012.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  

Furthermore, VA examinations were conducted in October 2012, and those examinations are adequate to inform the Board's judgment on those complex medical matters raised in this appeal and the essential rationale for all opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Otherwise, the record now before the Board does not indicate that his service-connected symptoms have materially increased in severity since the last VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

Finally, the Veteran testified before the Board in May 2015.  The hearing focused on the issues involved, including how his service-connected disabilities affect him in his daily life.  See, e.g., Board Hr'g Tr. 21-22.  The Veteran's counsel explored the question of the Veteran's treatment.  See, e.g., Board Hr'g Tr.22.  The Board concludes all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Reduction in Disability Rating

The rating for the Veteran's fatigue disability has been reduced from 60 percent to 20 percent effective from effective October 23, 2012.  The Veteran maintains that this reduction was error.  

A.  Applicable Law

(1)  Due Process

A disability rating that has been in effect continuously for 20 or more years will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  38 C.F.R. § 3.951(b).  

Otherwise, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).  

The requirements of 38 C.F.R. § 3.105(e) do not apply, however, where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  VAOPGCPREC 71-91.  

(2)  Improvement

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

Moreover, a rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  These requirements, however, do not apply to ratings that have not continued for long periods at the same level (five years or more) or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.

Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  

"[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

B.  Discussion

In this case, the 60 percent rating for fatigue must be restored because it is not established that there was an actual improvement reflected in the Veteran's ability to function under the ordinary conditions of life and work.

The due process requirements of 38 C.F.R. § 3.105(e) do not apply in this case because there was no reduction in the amount of compensation payable.  The Veteran was receiving compensation at the 90 percent level both before and after the reduction.  See VAOPGCPREC 71-91.  

With regard to whether there was an improvement in the disability level, the 60 percent rating had been assigned in a March 2011 rating decision on the basis that a January 2011 VA examination showed a disability picture involving debilitating fatigue that was severe enough to reduce or impair average daily activity below 50 percent of the preillness activity level for a period of 6 months.  The RO found that this disability picture more nearly approximated the 60 percent level of disability set forth in DC 6454 involving symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level; or signs and symptoms which wax and wane resulting in periods of incapacitation of at least six weeks total duration per year.

The RO found that an October 2012 VA examination reflected a disability picture involving symptoms, which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level.  Under the rating schedule for this disability, which is set forth in 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354, such symptoms would warrant a 20 percent rating. 

Comparing the January 2011 VA examination to the October 2012 VA examination, it is true that the October 2012 VA examiner marked the box indicating symptoms restrict routine daily activities by less than 25% of the 	pre-illness level more than 75% of the pre-illness level of activities are not restricted, which would correspond with a lower disability level.  However, the Veteran testified at the May 2015 Board hearing that his symptoms had not actually improved after the January 2011 VA examiner, including under the ordinary conditions of daily life.  See Board Hr'g Tr. 18-19.  For purposes of this determination, the Board will accept the Veteran's testimony as true.

Because there was not improvement actually reflected in the Veteran's ability to function under the ordinary conditions of life and work, the reduction was void ab initio, and the 60 percent rating must be restored effective October 23, 2012.  The Veteran indicated at the Board hearing that restoration to 60 percent would satisfy this aspect of his appeal.  See Board Hr'g Tr. 19.  


III.  Entitlement to Increased Disability Ratings

A.  Generally Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102;  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115   (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16  .

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111  .

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson, 762 F.3d 1362  .

B.  Low Back

The Veteran's low back disability has been assigned a 40 percent rating throughout the appeal period.  The Veteran maintains that a higher rating is warranted.

(1) Rating Schedule
    
THE SPINE   
Rating
General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine
100 
Unfavorable ankylosis of the entire thoracolumbar spine
50 
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine
40 
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine
30 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
20 
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
10 
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  


38 C.F.R. § 4.71a, DCs 5235-5243.

Alternatively, disability ratings under DC 5243, for Intervertebral Disc Syndrome (IVDS), may be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An incapacitating episode for purposes of this section is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, No. 13-3469, 2015 WL 6604304, at *8 (Vet. App. Oct. 28, 2015) amended, (Vet. App. Oct. 30, 2015) (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti, 2015 WL 6604304, at *9.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti, 2015 WL 6604304, at *10, 13 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

(2) Analysis

Here, a rating higher than 40 percent cannot be assigned for the Veteran's low back disability.  On VA examination in October 2012, the VA examiner did not find ankylosis.  Likewise, on multiple outpatient VA consultations, such as in April 2014, the Veteran retained motion, which was noted as "moderately decreased" at that time.  Without an indication of unfavorable ankylosis of the entire thoracolumbar spine, the next higher rating, 50 percent, cannot be assigned.  

There is also no indication of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The October 2012 VA examiner noted incapacitating episodes of less than one week.  Therefore, there is no basis for assigning a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  

There is also no basis to assign a separate rating for neurologic abnormalities.  The October 2012 VA examiner found no signs or symptoms of radiculopathy or any other neurologic abnormality.  On VA Pain Management in July 2013, the Veteran had positive complaints and testing, which resulted in a diagnosis of radiculitis.  Earlier that same month, the Veteran's primary VA doctor conducted similar testing and noted that the Veteran put forth "poor effort."  A March 2014 VA telephone note, by comparison, shows that the Veteran denied complaints of numbness in the lower extremities.  On further VA Pain Management consultation in April 2014, muscle and sensory testing were marked as normal, and there were no symptoms of radiculitis identified.  The Veteran also denied bowel symptoms at that time.  

To the extent the Veteran has been diagnosed with radiculitis, the Board finds that symptoms do not arise to at least a "mild" degree of impairment, as defined in 38 C.F.R. § 4.124a, DC 8520.  The Board is particularly mindful of a July 2013 primary doctor's notation of "poor effort" during examination for this condition.  This notation is consistent with multiple other instances in the record, such as on VA examination in August 2010 and in October 2012, indicating that the Veteran has a tendency to exaggerate his back symptoms during examinations.  Thus, the credibility of the Veteran's July 2013 complaints, which formed the basis for the diagnosis of radiculitis is called into question.  Even were this not the case, the isolated instance in July 2013, absent similar findings during other consultations and examinations where such abnormalities were affirmatively tested, but absent, indicates that the condition has been no more than minimally disabling.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); accord Buczynski v. Shinseki, 24 Vet. App. 221, 223-24   (2011).  Accordingly, there is no basis to assign a separate award based on neurologic impairments.  

There is also no basis for referring the matter for extraschedular consideration.  The Veteran's service-connected back disability is manifested by signs and symptoms such as pain, which impacts walking, using the bathroom, dressing, and driving.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted. 


B Migraine Headaches

The Veteran's migraine headaches have been assigned a 30 percent rating since he filed a claim for increase in May 2012.  

(1) Rating Schedule

Schedular disability ratings for migraine headaches are assigned under the diagnostic criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100, 

8100 Migraine:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an average once a month over last several months
30
With characteristic prostrating attacks averaging one in 2 months over last several months
10
With less frequent attacks
0

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

(2) Analyis

In this case, the Board finds that a 50 percent rating is warranted for the Veteran's migraine headaches.

At his Board hearing, he testified that his headaches were so severe that he had left his job due to headaches and, while still working, had missed up to 2 weeks during a month due to headaches.  Board Hr'g Tr. 3, 5.  Supporting the Veteran's testimony, a VA examiner in October 2012 found that the Veteran's headaches occurred more frequently than once per month.  Both the Veteran's testimony and the VA examiner's findings support assignment of a 50 percent rating.  As such, the appeal, to this extent is granted.  As the Veteran testified at the Board hearing that this award would satisfy his appeal, there is no basis for referring the matter for extraschedular consideration.  See Board Hr'g Tr. 6.  

At the Board hearing, the Veteran's attorney argued for an earlier effective date for the 50 percent rating from September 2007.  In this regard, the Board previously issued a decision in December 2011 adjudicating the issue of entitlement to a higher initial rating, which encompassed the argument for an earlier effective date.  See, e.g., Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  That Board decision appears to be final at this point in time.  Therefore, the Board cannot revisit that issue.  See 38 C.F.R. §§ 20.1100, 20.1400 (2015).  Thus, the Board does not have jurisdiction to address the attorney's merits of the arguments.  

C.  TDIU

In this case, a TDIU is not warranted as the combined rating for all service-connected disabilities equals 100 percent, and the evidence shows that it is a combination of all his disabilities that renders him unemployable.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  

In this case, the Veteran's total combined schedular rating for all service-connected disabilities throughout the appeal period has remained at 100 percent with consideration of the outcomes reached by the Board in this decision (60+50+40+30+10+10+10+10=95%).  See 38 C.F.R. § 4.25.  

The evidence also shows that it is a combination of all his service-connected disabilities that make him unemployable.  A VA examiner in October 2012 concluded that the Veteran would be unemployable during episodes of migraine headaches, IBS, or fatigue, but found more generally that his "current disabilities make" him unemployable only for physical, but not sedentary, employment.  His VA doctor wrote in an October 2012 letter that the Veteran was disabled as a result of 6 medical conditions.  Consistent with this doctor's letter, the Veteran at the Board hearing testified that he left work due to his back pain, IBS, and headaches.  See Board Hr'g Tr. 24.  His attorney argued at the Board hearing that "if you take all of his service connected disabilities and look at him, he has multiple episodes, which would make it virtually impossible to get through one day."  See Board Hr'g Tr. 25.  This compelling evidence makes it more likely that it is not a single disability alone that renders the Veteran unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Therefore, the appeal for a TDIU is denied.  See Bradley v Peake, 22 Vet. App. 280, 292-93 (2008); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010).


ORDER

As the evaluation of the undiagnosed illness manifest by fatigue was not properly reduced from 60 percent to 20 percent effective October 23, 2012, the 60 percent must be restored as of October 23, 2012.

A disability rating in excess of 40 percent for spondylosis and scoliosis of the lumbar spine is denied.  

A disability rating of 50 percent for migraine headaches is granted.  

A total disability rating based on individual unemployability due to service-connected disability is denied.
 

REMAND

The claim of service connection for a sinus/respiratory disability must be remanded for a new VA examination.  

The Board remanded the claim in December 2011 to obtain a VA examination.  Upon remand, a VA examination was conducted in April 2013.  This examination is not yet adequate, however, because the Board asked the VA examiner to "specifically address the Veteran's in-service treatment for sinus congestion and his contentions that he has had on-and-off problems with his sinuses and breathing since then."  Instead, the October 2012 VA examiner reasoned that "[t]here was no continuity of treatments" for sinusitis and "[h]is SMR is silent for any dyspneic complaints."  These statements do not substantially comply with the Board's request.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The VA examiner's diagnoses also raise additional medical questions.  Specifically, the VA examiner gave a diagnosis of "'Dyspnea due to unknown etiology," but concurrently "Upper respiratory infections."  The Veteran is already service-connected for other disabilities due to "unknown illness" resulting from his service in the Persian Gulf during the Gulf War in 1991.  The April 2013 VA examiner's assessment raises the question of whether an additional, respiratory disability results from the Veteran's service in the Persian Gulf War under 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following action:

1. After undertaking any preliminary action needed, arrange for the Veteran to undergo an appropriate VA examination(s) needed to address the claimed sinus/respiratory disorder.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the Veteran's sinus and respiratory condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering question (d), the examiner is asked to address the Veteran's in-service treatment for sinus congestion and his contentions that he has had on-and-off problems with his sinuses and breathing since then. 

(e)  Is any diagnosed condition more consistent with seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen healing without residuals?  

In answering all questions (a) to (e), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth above, plus any further action needed as a consequence of the development completed above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


